El Juez Asociado Señor Pérez Pimentel
emitió la opinión del tribunal.
Éste es un recurso de apelación interpuesto contra una sentencia dictada por la Sección de Ponce del anterior Tribunal de Distrito en un procedimiento sobre consignación, decre-tando que corresponden a Eufrosina Cianchini viuda de Santiago los cánones de arrendamiento que fueron consignados en corte por Luce & Co., S. en C., arrendataria de una finca rústica denominada Cayure sita en el barrio Jauca del tér-mino municipal de Santa Isabel, P. R.
La mencionada finca Cayure, pertenecía a Florencio Santiago, quien era casado con Eufrosina Cianchini. Falleció Florencio el 6 de septiembre de 1924 bajo testamento abierto, y por disposición en el mismo correspondió el usufructo de la finca Cayure a Clotilde Santiago Rivera, hermano de Flo-rencio, reservándose la nuda propiedad al mismo Clotilde y a sus hermanas Teresa, Dolores, Rosenda, María y Josefa Santiago Rivera.
El 8 de diciembre de 1939 Clotilde arrendó la referida finca a Luce & Co., S. en C., por un término de 10 años a partir del Io. de julio de 1941 y vencedero en junio de 1951 y por un canon anual de $4,500, pagadero por anualidades adelantadas.
El 9 de enero de 1949 falleció Clotilde. Al así extinguirse su usufructo(1) surgió una controversia entre Eufrosina Cianchini, viuda de Florencio Santiago y los herederos de éste, respecto a quién correspondía percibir los cánones de arrendamiento de la finca Cayure, si a la viuda o a los here-deros voluntarios de Florencio. ínterin todas las partes in-*168teresadas accedieron a que se extendiera el contrato de arren-damiento hasta la fecha que originalmente se había pactado entre Luce & Co. y Clotilde, o sea, junio de 1951.
Ante esas reclamaciones opuestas, Luce & Co., S. en C., procedió a consignar en corte los cánones correspondientes al año que comenzó el 1ro. de julio de 1949 y posteriormente con-signó los cánones correspondientes a los años que comenzaron el 1ro. de julio de 1950 y 1ro. de julio de 1951. (2)
Comparecieron las partes radicando reclamaciones opues-tas alegando cada una tener derecho a los cánones depositados.
La viuda de Santiago sostiene que ella es la única persona con derecho a dicho fondo y apoya su reclamación en ciertas disposiciones legales, en las cláusulas 13, 19, 21 y 22 del tes-' tamento otorgado en 1923 por su esposo Florencio Santiago y en las cláusulas 1, 5, 8 y 12 de la escritura particional de los bienes relictos a su fallecimiento otorgada en 20 de abril de 1925. Alegó además la viuda que los herederos volunta-rios están impedidos de reclamar los cánones de arrenda-miento por haber ellos aceptado el contrato particional donde se reconoce la eficacia del derecho de la compareciente para disfrutar del usufructo sobre la finca Cayure a la muerte de Clotilde; que la reclamación expuesta por los herederos vo-luntarios no fué incoada dentro de los cuatro años de haberse consumado el contrato particional; que la impugnación que éstos hacen al derecho o interés usufructuario dé Eufrosina Cianchini no surgió dentro de los 15 años anteriores a la ra-dicación de su demanda, habiendo transcurrido más de 24 años desde la muerte del testador, fecha desde, la cual, alega Eufrosina, adquirió ella su derecho o interés usufructuario sobre la finca Cayure.
En contestación a la reclamación de Eufrosina los herede-ros voluntarios de Florencio alegan que en la escritura parti-*169cional no se aceptó ni se reconoció derecho alguno de usu-fructo a favor de la cónyuge supérstite, ni se interpretó el testamento en la forma que sostiene la reclamante. Nega-ron los herederos voluntarios que a la muerte de Clotilde es-tuviera Eufrosina disfrutando del usufructo que se constitu-yera en el testamento de su esposo, y alegaron además que Eufrosina rechazó el usufructo sobre todos los bienes inmue-bles del causante que se le ofreció en el testamento y eligió el usufructo viudal a que tenía derecho por ley.
El caso quedó sometido al tribunal a quo mediante una estipulación sobre los hechos suscrita por todas las partes, luego de lo cual se dictó la sentencia que motiva este recurso.
Se imputa ahora al tribunal sentenciador la comisión del siguiente único error:
“Erró la corte inferior al interpretar el testamento y la es-critura de partición de bienes en el sentido de que el usufructo de la finca Cayure correspondía a la demandada (sic) Eufrosina Cianchini al morir don Clotilde Santiago, y al no resolver que la plena propiedad de dicha finca correspondía a los herederos ape-lantes de don Florencio Santiago al morir don Clotilde Santiago.”
Habiéndose sometido el caso, como dijimos antes, por una estipulación de hechos, estamos en la misma posición que el tribunal a quo al examinar las cuestiones aquí envueltas.
 Examinemos en primer término, las disposiciones del testamento y de la escritura de partición de bienes que están en controversia.
El testamento en su cláusula 19 dice:
“Declara: que también, lega a su repetida esposa Doña Eu-frosina Cianchini todas las prendas, muebles, enseres y arte-factos existentes a su muerte, tanto en su casa de Aibonito, como en la de ésta, todos sus automóviles, caballos de silla y coche, incluyendo los coches, veinte vacas de leche y un toro padre por ella escogidas..“Por prenda se entiende todas las alhajas de su uso personal de ambos esposos, sin distinción alguna. Si su mencionada esposa renunciase al usufructo vidual a que tiene derecho por la ley y que es más pequeño, la designa *170como heredera usufructuaria por durante toda su vida si se con-servarse viuda o hasta que contraiga segundas nupcias de todos aquellos bienes inmuebles existentes en terrenos, casas o edificios sobre los cuales no hubiere hecho alguna disposición en este tes-tamento, pudiendo y debiendo percibir todos sus productos, ren-tas, utilidades y ventajas, sin limitación, ni restricción alguna pudiendo efectuar en su forma las variaciones que estime con-venientes, y cualesquiera de dichos bienes que se consumiere o destruyere por el uso o por cualquier siniestro los herederos de la nuda propiedad no le podrán hacer reclamación alguna, y en el dudoso caso que se la hicieren la parte que afecte la reclamación se considerará como legada a su predicha esposa: ordena que quede relevada y perdonada de formar inventarios, tasaciones o descripciones de bienes y de prestar cualesquiera fianza, prohi-biendo en absoluto que se le moleste, ni pida cuenta por cosa alguna, aunque aquí no haya sido prevista.” (Bastardillas nuestras.)
La cláusula 21 del mismo testamento lee como sigue:
“Declara: que si a la muerte de su hermano Don Clotilde-Santiago su actual esposa estuviere todavía disfrutando del usu-fructo que aquí se le concede, los bienes de su-propiedad que le ha dado a aquél en usufructo por la cláusula décimo-tercera (3) pasarán a su dicha esposa para que los siga usufructuando en las mismas condiciones que le ha dado los demás bienes inmue-bles.” (Bastardillas nuestras.)
La sección undécima del hecho Primero de la escritura de partición de bienes otorgada el 20 de abril de 1925 lee así:
“Décima-primera: que si a la muerte de don Clotilde Santiago, estuviere su esposa disfrutando de su usufructo, los bienes que deja a dicho hermano en usufructo pasarán a su esposa en iguales condiciones.”
En la misma escritura particional, a la pág. 156, se adjudica a Clotilde el usufructo de la finca Cayure y se hace constar que en cuanto a “[e]sta finca y la anteriormente mencionada el fenecido hizo también la siguiente disposición:
*171‘21. — Declara: que si a la muerte de su hermano don Clo-tilde Santiago, su actual esposa estuviere todavía disfrutando del usufructo que aquí se le concede, los bienes de su propiedad que le ha dado a aquél en usufructo, por la cláusula décima-ter-cera pasarán a su dicha esposa para que los siga usufructuando' en las mismas condiciones que le ha dado los demás bienes in-muebles.’ ”
La única cuestión que se plantea, en verdad, es la de de-terminar cuál fué la intención de Florencio Santiago Rivera al redactar las cláusulas 19 y 21 de su testamento. Como cuestión complementaria, hay que determinar el efecto que-sobre esa intención y disposiciones haya podido tener la sec-ción undécima del hecho primero de la escritura de partición de bienes antes copiada. Finalmente discutiremos las de-fensas especiales levantadas en el tribunal inferior y reite-radas en esta apelación por la viuda del testador, la primera, en cuanto a la prohibición impuesta por el testador de impug-nar el testamento y la segunda, en cuanto a la prescripción, de la acción.
En casos como el presente en los cuales está envuelto el determinar cuál fué la intención del testador, es regla de hermenéutica la de que en caso de duda debe atenderse más a la voluntad del otorgante que al sentido literal de las palabras-que usó en el documento. Artículo 624 del. Código Civil (Ed. 1930). (4) Junghanns v. Cornell University, 71 D.P.R. 673, 682. No habiendo conformidad entre los interesados, sobre cuál debe ser la interpretación de las disposiciones aquí en controversia, dicha misión corresponde a los tribunales-*1725 Manresa, Comentarios al Código Civil Español, 454. Ahora bien, para que puedan los tribunales ejercer esa facultad de interpretación, es menester que haya en la cláusula testa-mentaria alguna oscuridad o ambigüedad. 8 Colin y Capitant, Derecho Civil, 12. Y ésa es, precisamente, la situación aquí. La viuda de Santiago sostiene que la intención del testador manifestada en la cláusula 19 del testamento fué permitirle optar por el usufructo que resultare de mayor cuantía y que en la cláusula 21 manifestó su intención de que ella sustitu-yese en el usufructo de la finca Cayure a su hermano de él Clotilde independientemente de cuál hubiere sido el usufructo por ella escogido siempre que hubiese sido el de mayor cuantía y que ella se hubiese mantenido soltera tal como lo ha hecho. Veamos si le asiste la razón.
Sabemos que el usufructo vidual es la legítima, 14 Scaevola, Código Civil, 712, que la ley separa para el cónyuge viudo, quien es un heredero forzoso. (5) Artículo 735 en relación con el 736, inciso 3 del Código Civil (Ed. 1930). Sobre esa legítima no puede el testador imponer carga ni condición alguna. Artículo 741; 5 Valverde, Tratado de Derecho Civil Español, 274; 6 Manresa, ob. cit., 418 y 602. Por lo tanto, una disposición del testador al efecto de que el usufructo legal de su cónyuge viudo estaría afecto a una condición resolutoria caso de ésta contraer segundas nupcias, se tendría por no puesta, por ser contraria a la ley según ex-presada en el citado artículo 741. Artículo 721 ;(6) 6 Manresa, ob. cit., 297; 14 Scaevola, ob. cit., 676 y 808. Una dis-*173posición a ese efecto significaría que el usufructo legal se ex-tinguiría de cumplirse la condición resolutoria. Artículo 441,. inciso 2. (7) Sin embargo, como dice Manresa, ob. cit., Tomo 6, pág. 609, dicho inciso es inaplicable al usufructo vidual toda vez que “ [s] iendo vitalicio el usufructo concedido al viudo, no hay más plazo ni condición que la vida del usufructuario .. ..” (Bastardillas nuestras.) “La porción legítima, — dice el mis-mo comentarista, ob. y tomo citados, pág. 292— se arranca del patrimonio de su dueño, deja de pertenecer a éste: puede gozar mas no puede disponer. Los derechos del testador sobre ella, o sobre el derecho en que la legítima consista, en cuanto al poder de disposición, quedan igualados a los de un extraño; no puede disponer, luego no puede gravar, limitar ni modificar en modo alguno ese derecho.” (Bastar-dillas nuestras.) Al mismo efecto señala Scaevola, ob. citada, Tomo 14, pág. 808, que el usufructo vidual “está .... exento de toda condición, porque su carácter lo hace invulnerable a todo gravamen.”
Conociendo esa situación, (8) el testador aquí, Florencio Santiago, interesado en inducir a su esposa a que permaneciese en estado de viudez después de la muerte de él, decidió ofrecerle un usufructo, a su juicio, de mayor valor y cuantía que el vidual, condicionado este legado a que renunciase al otro usufructo y a que permaneciese en estado de viudez. Tal disposición o condición es válida. Artículo 722, párrafo 2, Código Civil. Ésa fué, sin dudas, la intención del testador al así redactar la cláusula 19 y en ello estamos de acuerdo con el tribunal inferior.
*174Ahora bien, conforme al artículo 764 del Código Civil!9) el derecho en este caso de la viuda de Santiago era a la mitad de la herencia en usufructo. Conforme a ello su usufructo vidual ascendió a $187,116.19 mientras que el usufructo sobre los bienes de que no dispuso el testador sólo ascendía a $145,561.98. La viuda de Santiago optó por aceptar el usufructo legal que como hemos visto resultaba de mayor cuantía, contrario a lo que creía el testador. Podemos aceptar que su rechazo del usufructo voluntario no se debió a la condición impuéstale por el testador. Como cuestión de hecho, Eufrosina se ha mantenido viuda hasta el presente. Sin embargo, no podemos convenir con el tribunal a quo en que “la intención del testador fué que la viuda gozara del usufructo de mayor cuantía siempre y cuando observara las limitaciones por él propuestas” ni en que el hecho de que el usufructo de mayor cuantía resultare ser el vidual, que el testador creía iba a ser el más pequeño, no anulaba la voluntad del testador para aumentar la cuota de la viuda. Entendemos, por el contrario, que la intención del testador fué, como dijimos antes, sujetar a la viuda en un estado de soltería mediante la condición resolutoria señalada. Ella, sin embargo, al aceptar el usufructo vidual no estaba obligada ni lo está aún a cumplir la obligación que señaló el testador. Que como cuestión de hechos la haya cumplido hasta ahora es cosa que rebasa el ámbito de las cuestiones legales.
Ahora bien, alega la apelada que la cláusula 21 del testamento, al hablar del “usufructo que aquí se le concede” significa aquél de los dos que fuese seleccionado por la viuda, cualquiera que fuese. No le asiste la razón tampoco. El testador, por virtud de su testamento, sólo le concedía un usufructo a Eufrosina, a saber, el usufructo de los bienes de los cuales él no había dispuesto. El otro, el usufructo vidual, *175no se lo concedía el testador, ni el testamento. El usufructo vidual se lo concede la ley y en este caso específico el artículo 764 ya citado. 14 Muscius Scaevola, Código Civil, 808 (4^ •ed.); (10) 6 Manresa, ob. cit., 421. Tan es así que el testador no habría podido privar a Eufrosina de dicho usufructo ni im-poner condición, carga o gravamen alguno sobre el mismo. Por otro lado, el testador no estaba obligado a concederle usu-fructo alguno a Eufrosina sobre, los bienes de los cuales él no dispuso. Una vez que el testador estableció ese derecho de usufructo sobre dichos bienes, lo que hizo fué concederle a Eufrosina un derecho de usufructo al que ordinariamente ella no tendría derecho. Siendo ello así, no tenemos dudas de que al redactar el lenguaje de la cláusula 21 el testador, que creía que el usufructo voluntario resultaría mayor, estaba seguro que su mujer aceptaría éste. En vista de ello estableció un usufructo sucesivo en cuanto a la finca Cayure a favor de Eufrosina siempre que ella estuviese aún disfrutando del usu-fructo voluntario.
Ahora bien, el derecho de usufructo de la finca Cayure a favor de Eufrosina estaba sujeto a dos condiciones: Ira. a una condición suspensiva que dependía de que ella aceptase el usufructo que le concedía el testamento; y 2da. de cum-plirse esa condición estaba sujeto a la otra condición resolu-toria, antes señalada, de que ella se mantuviese soltera. Sin dudas lo que tenía en mente el testador era que aceptando Eufrosina el usufructo voluntario se mantuviese aún viuda para poder sustituir a Clotilde en el usufructo de Cayure. Y ello es así porque de haber ella aceptado el usufructo volun-tario y luego contraído segundas nupcias se habría cumplido la condición resolutoria y habría ella perdido su derecho sobre *176dicho usufructo voluntario. Artículo 441, inciso 2, supra, escolio 5. Esto significa que llegado ese caso, no estaría ella “todavía disfrutando del usufructo que aquí se le concede” o sea, del usufructo voluntario y no tendría derecho, por lo tanto, al usufructo de Cayure.
Hay una razón más para sostener que cuando el testador habló de “todavía disfrutando del usufructo que aquí se le concede” se refería al usufructo voluntario. El artículo 765 del Código Civil autoriza a los herederos “a satisfacer al cón-yuge su parte de usufructo, asignándole una renta vitalicia, o los productos de determinados bienes, o un capital en efec-tivo, procediendo de mutuo acuerdo, y, en su defecto, por virtud de mandato judicial.” En virtud de este artículo, los herederos voluntarios en este caso habrían podido satisfacer el usufructo vidual por uno de los medios señalados en el ar-tículo citado. 14 Scaevola, ob. cit., 813 et seq.; 6 Manresa, ob. cit., 597 et seq. (11) De haberlo hecho así, la viuda de Santiago no habría estado disfrutando de su usufructo legal al morir Clotilde, ya que, en el caso provisto por el citado artículo 765, no existen en el cónyuge los derechos y obliga-ciones del usufructuario. 6 Manresa, ob. cit., 602. (12) El testador pudo haber previsto la posibilidad de que esa situa-ción se produjera, pero no hizo disposición alguna en cuanto a ello. No era necesario. Él estaba seguro de que ella acep-taría el usufructo voluntario, lo que haría inaplicable el men-cionado artículo 765, y de que sustituiría a Clotilde a su muerte si se había mantenido viuda.
Ahora bien, como quiera que la condición suspensiva no se materializó al aceptar ella el usufructo vidual, su derecho a *177usufructuar a Cayure a la muerte de Clotilde murió allí y entonces. Por lo tanto, la segunda condición no podía cum-plirse porque ésta dependía de la primera. Así, al morir Clotilde, el usufructo y la nuda propiedad se consolidaron en las hasta entonces, nudas propietarias.
El tribunal sentenciador, sin embargo, resolvió que esas condiciones quedaron eliminadas por el concurso unánime de los herederos voluntarios según expresado en la escritura de partición. Estamos convencidos de que no hubo tal eliminación de las condiciones impuestas por el testador. La disposición undécima del hecho primero de la escritura particional no tiene el alcance que le atribuyen la apelada y el tribunal a quo. La mencionada cláusula aparece a la cabeza de las operaciones de la escritura de partición y cuya parte de la escritura se conoce en la práctica como los supuestos. Los supuestos “son las bases de hecho y de derecho sobre las cuales gira toda la partición, como el fallecimiento del testador, número y clase de herederos, disposiciones testamentarias, reglas generales de derecho aplicables, y en suma, todo aquello que sirva para justificar la operación.” 5 Valverde, ob. cit., 587. Al mismo efecto, 8 Colin y Capitant, ob. cit., 441. Ahora bien, ¿puede uno de dichos supuestos alterar la voluntad expresa del testador? No. Ya hemos visto que entre dichos supuestos se incluyen las disposiciones testamentarias. Esto no quiere decir que se ha de copiar ahí todo el testamento. Tampoco quiere decir que al hacerse referencia ahí a las disposiciones testamentarias quedara alterada la voluntad del testador. Como cuestión de realidad no se alteró. En el hecho Primero de la Escritura sobre Partición de Bienes las partes hacen constar que don Florencio Santiago y Rivera falleció “bajo testamento abierto que había otorgado ante el fedatario con el número 178 en veinte y nueve de Septiembre de mil novecientos veinte y tres por el que había hecho las disposiciones siguientes:”, y a continuación se copian dichas disposiciones, algunas al pie de la letra y otras no, entre *178estas últimas, la disposición del testador relativa al usufructo de la finca “Cayure” una vez que falleciera su hermano Clo-tilde. Ese hecho primero se refiere, pues, a las disposiciones del testador y no a lo convenido por las partes. Tan es así, que al adjudicarse en dicha escritura el usufructo de la finca “Cayure” a don Clotilde se hizo constar en la hijuela de éste, apartado 13°., que dicha finca estaba sujeta a la disposición que hizo el testador en la cláusula 21a. del testamento, la cual se copia ahí mismo al pie de la letra. En esta cláusula testa-mentaria, según ya hemos visto, al reférirse el testador al usufructo de la viuda, no dice “su usufructo”, sino el “usu-fructo que aquí se le concede”, o sea, el usufructo testamen-tario. Tampoco damos a la cláusula “Duodécima”(13) de la Escritura de Partición el alcance que le da la apelada. Tal cláusula no es un pacto o convenio entre la viuda y los demás herederos voluntarios al efecto de que el usufructo legal, acep-tado por la viuda, es el usufructo que le concedió el testador. Fué la voluntad clara y manifiesta del testador que de aceptar la viuda el usufructo testamentario, ella disfrutaría del mismo durante toda su vida si se conservase viuda o hasta ■que contrajera segundas nupcias. Ahora bien, ¿convino la viuda en esa cláusula que ella perdería el usufructo que se le había adjudicado si contraía segundas nupcias? No lo convino. De ocurrir ese evento los herederos voluntarios no podrían ampararse en tal cláusula para privar a la viuda de su usufructo, pues de dicha cláusula no surge convenio alguna a ese efecto.
Consideremos ahora las defensas planteadas por Eufrosina y que vuelve a levantar en esta apelación. La pri-*179mera defensa es al efecto de que los apelantes están impedidos de ir contra sus propios actos, citando al efecto los incisos 2 y 3 del artículo 101 de la Ley de Evidencia (artículo 463 del Código de Enjuiciamiento Civil). Sin embargo, la apelada asume, mediante esta defensa, la errónea posición de que en la escritura particional se “reconoció.el derecho de la viuda apelada a disfrutar del usufructo sobre la finca Cayure al momento de él [Clotilde Santiago] fallecer.” Pero es que ya hemos visto que no fué, ni podía ser, ése el efecto de la escritura de partición. Y no encontramos en ninguna parte tal reconocimiento a favor de Eufrosina. Además, no se ha demostrado que Eufrosina haya realizado actuación alguna descansando en ese presunto “reconocimiento” ni que haya cambiado de posición perjudicándose al así hacerlo como para hacer aplicable la doctrina de “estoppel” invocada. Mercado v. Mercado, 66 D.P.R. 38, 90.
Alega, además, la apelada que el contrato de partición constituye un todo una integralidad, y que no se puede inva-lidar la sección undécima citada y darle efecto al resto de la partición. Cita al efecto el caso de McCormick v. McCormick, 64 D.P.R. 296, 300, donde repetimos que “una partición de bienes hereditarios es un todo con partes de tal modo trabadas entre sí que no puede destruirse una parte sin afectar el todo.” La apelada vuelve a asumir la posición, del todo errónea, de que “todos los interesados actuaron, aceptaron y ratificaron, como parte integral de la partición, el derecho o interés usu-fructuario de la viuda en la finca Cayure.” Ya hemos visto que no fué ese el efecto de la cláusula duodécima de la partición. Y no es necesario que volvamos sobre el caso de McCormick citado ya que no estamos invalidando dicha cláu-sula de la partición.
Sigue alegando la apelada que al impugnar la eficiencia del párrafo 21 del testamento los apelados están violando la prohibición impuesta por el testador en la cláusula 22a. del testamento y que dispone:
*180“Declara: que del remanente de todos sus bienes, acciones y derechos nombra por sus únicos y universales herederos a sus hermanos Don Clotilde, Doña Teresa, Doña Dolores, Doña Ro-senda, Doña María y Doña Josefa Santiago y Rivera para que se los distribuyan por partes iguales en completa armonía, como buenos hermanos, sin dar lugar a discusiones ni a desavenencias, pero en el muy dudoso caso de que alguno ó algunos promoviere o quisiere promover pleitos, o se negase a firmar y suscribir las escrituras y demás documentación necesaria para la completa terminación de la testamentaria, o se negase a concurrir a las Juntas o reuniones necesarias de la familia, sin tener una excusa razonable, será entendido que el que tal o tales cosas haga se considerará por mi expresa voluntad sin ningún derecho a la herencia y como si no lo hubiera designado heredero y la parte a él correspondiente acrecentará la porción de los demás here-deros que hallan cumplido con las indicaciones del testador.”
Sin embargo, tenemos que repetir que los apelados no están impugnando la eficacia del párrafo 21 del testamento. Ellos, al igual que Eufrosina, lo que quieren es aclarar qué quiso decir el testador mediante dicho párrafo para obedecer su voluntad. En realidad, los apelados podrían también alegar lo mismo en cuanto a Eufrosina. Pero es que ambas partes están reclamando lo que legítimamente cree pertenecerles. Y se ha sostenido que una cláusula que priva de la herencia o de un legado al que promoviese un pleito no impide reclamar lo que legítimamente le pertenece. Sentencia del Tribunal Supremo de España reseñada en 30 Revista de Derecho Pri-vado 876, 878, y otras allí citadas; 8 Colin y Capitant, ob eit., 298; 3 De Diego, ob. cit., 131.
Sigue alegando la apelada que habiéndose celebrado el 20 de abril de 1925 el contrato de partición y que como quiera que “la reclamación o demanda de los herederos voluntarios recurrentes tiené por objeto evidente afectar, impugnar o hacer ineficaces los pactos o convenios de reconocimiento, aceptación y ratificación contenidos en el contrato de partición” dicha reclamación está prescrita, conforme al ar-*181tículo 1253. Si resolviéramos que dicho artículo es aplicable a este caso, resultaría que no podríamos dirimir las reclama-ciones opuestas de las partes pues igual argumento podrían aducir los apelantes en cuanto a Eufrosina. Pero es que la apelada insiste en asumir la errónea posición de que los ape-lantes están impugnando lo pactado en el contrato de parti-ción. Y ya hemos visto que no es ésa la situación. Además, el derecho de los apelados a consolidar el usufructo con su nuda propiedad — que es el derecho aquí reclamado — nació al morir Clotilde el 9 de enero de 1949. No era hasta ese mo-mento tampoco que Eufrosina podía reclamar su alegado de-recho de usufructo. Por tanto, es esa fecha la que hay que considerar para la cuestión de prescripción. Y habiendo comparecido los apelados a esta acción el 15 de julio de 1949, no está prescrita la acción. Artículo 1869. 12 Manresa, ob. cit., 945.
Finalmente alega la apelada, que “está igualmente pres-crita, por el transcurso de 15 años, la impugnación al párrafo 21 del testamento.” A esto, sólo tenemos que contestar lo mismo que en cuanto a la anterior defensa, o sea, que las apelantes no han impugnado en ningún momento el párrafo 21 del testamento, sino que antes bien están tratando de ha-cerlo valer. Además al hacerse las reclamaciones de las par-tes habían transcurrido solamente poco más de seis meses desde que las mismas hubieran podido hacerse válidamente, o sea, desde que falleció Clotilde, el 9 de enero de 1949. No tiene razón la apelada.

Debe revocarse la sentencia apelada y dictarse otra decla-rando que los cánones de arrendamiento consignados perte-necen a las apelantes que son las propietarias ahora en pleno dominio de la finca Cayure.

El Juez Asociado Sr. Sifre está conforme con el resultado.

(1) El artículo 441, inciso 1, del Código Civil (Ed. 1930), dispone que “El usufructo se extingue: 1. Por muerte del usufructuario.”


(2) Al vencer el contrato de arrendamiento en 1951 todos los interesados accedieron a renovar el mismo hasta el 30 de junio de 1956, bajo las mismas cláusulas y convenios, excepto el canon anual que se aumentó a $6,000.


(3) Entre los bienes dados en usufructo a Clotilde por esta cláusula del testamento se encuentra la finca Cayure.


(4) El artículo 624 del Código Civil (Ed. 1930), lee así:
“Artículo 624. — Toda disposición testamentaria deberá entenderse en. el sentido literal de sus palabras, a no ser que aparezca claramente que fué otra la voluntad del testador. En caso de duda se observará lo que parezca más conforme a la intención del testador según el tenor del mismo tes-tamento.
“El testador no puede prohibir que se impugne el testamento en los-casos en que haya nulidad declarada por la ley.”


(5) Los comentaristas no están acordes en cuanto a este punto, pero nos ■decidimos por la doctrina y la jurisprudencia española que afirman el ca-rácter de heredero forzoso del cónyuge viudo. 14 Scaevola, Código Civil, 213 y 678; 6 Manresa, ob. cit., 302. Este carácter lo dan los propios ar-tículos 730 y 736 de nuestro Código Civil. Contra: 8 Colin y Capitant, ■ob. cit., 327.


(6) Este artículo dispone lo siguiente:
“Artículo 721. — Las condiciones imposibles y las contrarias a las leyes o a las buenas costumbres se tendrán por no puestas, y en nada perjudica-rán al heredero o legatario, aun cuando el testador disponga otra cosa.”


(7)Dicho artículo dispone: “El usufructo se extingue:. 2. Por expirar el plazo por que se constituyó, o cumplirse la condición reso-lutoria consignada en el título constitutivo.”


(8) Decimos que el testador conocía esa situación toda vez que se trata de un testamento nuncupativo que fué, sin dudas, redactado por el notario, persona versada en la ley, siguiendo instrucciones del testador. 3 Oyuelos, Digesto, 303.


(9) Dicho artículo lee así:
“Artículo 764. — Cuando el testador no dejare descendientes ni ascen-dientes legítimos, el cónyuge sobreviviente tendrá derecho a la mitad de la herencia., también en usufructo.”


(10)Scaevola se expresa así:
“.Al usufructo vidual no puede señalársele plazo alguno, porque, por ministerio de la ley, dura la vida del cónyuge supérstite. Y está asi-mismo exento de toda condición, porque su carácter le hace invulnerable a todo gravamen. El viudo goza del usufructo pura, simple e indetermi-nadamente por imposición de la ley, no por gracia del testador; así es que mientras viva, le acompaña dicho derecho sin restricción jurídica alguna.”


(11) Roca Sastre opina que antes de que los herederos den cumplimiento a dicho artículo 765, el concepto de usufructo sólo habrá servido de pauta o elemento de valoración de la porción legítima del cónyuge viudo. Re-vista de Derecho Privado, Tomo XXVIII, pág. 185, escolio 78, a la pág. 208.


(12)“Si el usufructuario (sic) se sustituye por alguna de las prestacio-nes a que se refiere el artículo 838 [equivalente al 765 del nuestro], no exis-ten en el cónyuge los derechos y obligaciones del usufructuario, y en su lugar tendrá las facultades especiales de cada caso.” (6 Manresa, ob. cit., págs. 602 a 603.)


(13) Dicha cláusula lee así:
“Duodécima. Para mayor claridad la señora Cianchini hace constar que en la presente partición al satisfacerle el usufructo vidual se ha hecho en la cantidad que determina la ley, y que ella al tomar esa decisión lo hizo teniendo en consideración que el fenecido Don Florencio Santiago expresó muy claramente en su testamento y por la cláusula diez y nueve, sus deseos de mejorarla en tal sentido, concediéndole amplias facultades en el manejo de los bienes usufructuarios, y que si así no lo hiciera quedaría incumplida la voluntad del finado.”